EXHIBIT 10.6 NON-STATUTORY STOCKOPTIONAGREEMENT THIS NON-STATUTORY STOCK OPTION AGREEMENT (“Agreement”) executed March , 2010 but effective as of February 11, 2010, by and between MAGNUM HUNTER RESOURCES CORPORATION, a Delaware corporation (“Corporation”), and Donald L. Kirkendall (“Optionee”). R E C I T A L The Corporation wishes to grant Optionee options to purchase 50,000 shares of the Corporation’s $.01 par value common stock (“Common Stock”) under the Corporation’s 2006 Stock Incentive Plan (“Plan”), on the terms and subject to the conditions set forth below. A G R E E M E N T It is hereby agreed as follows: 1.GRANT OF OPTIONS.The Corporation hereby grants to Optionee, options (“Options”) to purchase all or any part of 50,000 shares (“Shares”) of the Corporation’s Common Stock, upon the terms and subject to the conditions set forth herein.The Option and the Shares granted and issued pursuant to this Agreement have been granted and issued under, and are subject to the terms of, the Plan.The terms of the Plan are incorporated by reference in this Agreement in their entirety, and the Optionee, by execution of this Agreement, acknowledges having received a copy of the Plan.The provisions of this Agreement will be interpreted as to be consistent with the Plan, and any ambiguities in this Agreement will be interpreted by reference to the Plan.In the event that any provision of this Agreement is inconsistent with the terms of the Plan, the terms of the Plan will prevail.All capitalized terms not herein defined shall have the meanings ascribed to them by the Plan. 2.OPTION PERIOD.The Options shall partially vest upon the successful achievement of each of the hereinafter defined events (“Vesting Event”) on an individual basis.Options for each successfully achieved Vesting Event shall become exercisable at any time during the period commencing on February 11, 2010 and expiring on February 11, 2020 unless earlier terminated pursuant to Section 6 of the Agreement or Section 9 of the Plan: Vesting Event 1 (covering 10,000 Options) shall occur at any such time prior to August 31, 2010 provided that; the Optionee is employed by the Company and that the 20 inch or greater diameter Eureka Hunter Gas Pipeline has been completed sufficient to allow production and sales from new wells drilled by the Company.
